Case: 15-11133      Document: 00513548137         Page: 1    Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11133                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            June 14, 2016
CHERYL A. HOLLAND,                                                         Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-2964


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Cheryl Holland appeals the district court’s order affirming a
determination      made     by    the    Commissioner       of   the    Social        Security
Administration that she is not entitled to disability benefits. “Our review of
the Commissioner’s decision, like the district court’s review, is limited . . . to
two inquiries: (1) whether substantial evidence of record supports the decision;


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11133    Document: 00513548137      Page: 2   Date Filed: 06/14/2016



                                  No. 15-11133
and (2) whether the decision comports with proper legal standards.” Morgan
v. Colvin, 803 F.3d 773, 776 (5th Cir. 2015). To be eligible for social security
disability benefits, one must not be able “to engage in any substantial gainful
activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than 12 months.” 42
U.S.C. § 423(d)(1)(A).      This determination is made through review of a
sequential, five-step inquiry. Those five steps are: 1) Is the claimant currently
working? 2) If no, does she have a severe impairment? 3) If yes, does the
impairment meet or equal an impairment listed in the regulations? 4) If no,
does the impairment prevent her from performing her past relevant work? and
5) If yes, does the impairment prevent her from doing any other work? 20
C.F.R. § 404.1520(a)(4)(i)-(v). A claimant’s failure to meet even a single step
terminates the inquiry and results in a finding of no disability.           Id. §
404.1520(a)(4).
      The Commissioner concluded that Holland’s application failed at the
fourth step of the inquiry because Holland had the functional capacity to
perform her past relevant work as defined by the Dictionary of Occupational
Titles. Our thorough review of the briefs, record, and applicable law confirms
that there is substantial evidence in the record to support the Commissioner’s
rejection of Holland’s application on those grounds. See Leggett v. Chater, 67
F.3d 558 (5th Cir. 1995).
      The order of the district court is AFFIRMED.




                                       2